DETAILED ACTION
This action is responsive to the Applicant’s amendment/argument filed on July 23, 2021 for the reissue application No. 16/364,363. The argument in response to the double patenting rejection presented in the previous office action is not persuasive and therefore is maintained and repeated for the reason set forth below. This action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,170,676 (the ‘676 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Status of the Claims
	The following is the current status of the claims: 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 9,793,457. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-47 of this application are claiming a similar structure of a light emitting device package as claims 1-20 of the U.S. Patent No. 9,793,457 and/or differences are insignificant. 

For example, claims 21 of this reissue application and claim 9 of the U.S. Patent No. 9,793,457 both include a light emitting package having a first lead frame; a second lead frame spaced apart from the first lead frame, a package body having a cavity exposing a portion of the first lead frame and the cavity includes an inclined inner surface, a light-emitting diode disposed on the exposed portion of the first lead frame, a hole in the inclined inner surface of the cavity and exposing a portion of the second lead frame, a protection device disposed in the hole and on the exposed portion of the second lead frame, a first wire and a second wire, a spacer disposed between the first lead frame and the second lead frame, a boundary portion disposed between the protection device and the light-emitting diode and an area of the exposed portion of the first lead frame is equal to or less than 40% of an area surrounded by outside  There are some minor differences, however, these differences are obvious to an ordinarily skilled artisan. For example, regarding the recited first wire and second wire, these are recited in claims 2 and 5 of the U.S. Patent No. 9,793,457 “the ‘457 patent”.
Response to Arguments
 	Applicant’s arguments filed on July 23, 2021 are carefully considered. The following are the examiner’s responses: 

At page 2 of the response, applicant argues that claim 21 of the reissue application “includes patentably distinct features from the U.S. Patent No. 9,793,457 as highlight below”   

	
    PNG
    media_image1.png
    224
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    508
    media_image2.png
    Greyscale

	
The examiner respectively disagrees.
Claims 9 of the U.S. Patent No. 9,793,457 (the ‘457 patent) includes many features recited in claim 21. Some missing features are obvious in view of other claims. Specifically:
(a)	Regarding the feature “the cavity comprises an inclined inner surface inclining with respect to an upper surface of the first lead frame” and feature “a hole in the inclined inner surface of the cavity and exposing a portion of the second lead frame”, claim 1 of the ‘457 patent recites: “the second cavity is disposed on the first surface of the first cavity, and the first inside surface of the first cavity is connected to an upper surface of the spacer” and claim 9 of the ‘457 patent recites: “a boundary portion positioned between the second cavity and the first lead frame exposed from the first cavity”. It is clear that the second cavity must be inside the 
	(b)	Regarding the feature “a protection device disposed in the hole and on the exposed portion of the second lead frame”, claim 1 of the ‘457 patent recites “a protection device disposed in the second cavity” and “a second cavity which exposes a portion of an upper surface of the second lead frame”.
	(c) 	Regarding the features “a first wire having a first end connected to the light-emitting diode, and a second end connected to the exposed portion the second lead frame; and
a second wire having a first end connected to the protection device, and a second end connected to the exposed portion of the first lead frame”, these features are obvious in view of claim 2 of the ‘457 patent which recites: “a wire bonding portion disposed on the bottom surface of the first cavity which is closest to the second cavity and a first wire that is connected between the wire bonding portion and the protection device, wherein an end of the reflection molding portion is disposed between the light emitting device and the wire bonding portion” and claim 5 of the ‘457 patent which recites: “the first light emitting device is disposed on a side of the wire bonding portion”.
	(d)	Regarding the feature “the boundary portion is disposed between the protection device and the light emitting diode”, and the feature “the boundary portion includes a first inclined surface corresponding to the inclined inner surface of the cavity”, claim 9 of the ‘457 patent recites: “a boundary portion positioned between the second cavity and the first lead frame exposed from the first cavity”.
	(e)	Regarding the feature “both the first wire and the second wire are disposed on the boundary portion of the package body”, for the reasons discussed in item (c) and (d), the first and second wires must be disposed on the boundary portion of the package body. 

(g)	Regarding the feature: “the first inner surface is facing a first side of the protection device and the second inner surface is facing a second side of the protection device opposite to the first side”, this limitation is met because the first cavity must have 4 sides and the protection device is inside the first cavity and the second cavity and the second cavity is on the first inside surface of the first cavity as recited in claim 1 of the ‘457 patent. 
(h)	Regarding the feature: “both a height of the first inner surface of the hole and a height of the second inner surface of the hole with respect to an upper surface of the second lead frame decrease as it progresses toward the protective device”, this limitation is met for the reasons discussed in item (g) and further claim 9 of the ‘457 recites: “a height of the boundary portion is higher than a height of the protection device, wherein the height of the boundary portion is between 100 μm and 300 μm, and wherein the boundary portion is disposed in the first inside surface of the first cavity.”

Allowable Subject Matter
 	Claims 21-47 contain allowable subject matters.
The prior art of record fails to teach or render obvious the inclusion of the limitation that a hole is in the inclined inner surface of the cavity and exposing a portion of the second lead frame and a protection device is disposed on the exposed portion of the upper surface of the second lead frame as recited in independent claim 21.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/ /Supervisory Patent Examiner, Art Unit 3991